     8:20-cv-00309-JFB-CRZ Doc # 1 Filed: 08/04/20 Page 1 of 5 - Page ID # 1


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


MARK MULLEADY                                 :
628 Glacier Drive                             :
Grand Junction, CO 81507                      :
                                              :
                        Plaintiff             :
               v.                             :
                                              :         NO. 8:20-cv-309
UNION PACIFIC RAILROAD                        :
COMPANY                                       :
1400 Douglas Street                           :
Omaha, NE 68179                               :
                                              :
                        Defendant             :


                                          COMPLAINT


       1.      This suit is governed by the Federal Employers' Liability Act, 45 U.S.C. Sec. 51

et seq., and the Federal Locomotive Inspection Act, 49 U.S.C. § 20701 et seq. which grants this

Court jurisdiction over this action.

       2.      Plaintiff, Mark Mulleady, is an adult individual residing at the above captioned

address.

       3.      Defendant, Union Pacific Railroad Company, successor in interest to Southern

Pacific Transportation and Union Pacific Railroad, (hereinafter the “Defendant Railroad”) was at

all times relevant hereto, engaged in interstate commerce in and throughout several states of the

United States as a common carrier by rail; and for the purposes hereof did operate locomotives,

railroad cars and repair facilities and transacted substantial business throughout the various states

of the United States.

       4.      Railroads and their facilities are notorious for having been contaminated from

years of transporting toxic substances and from the use of toxic substances and known

                                                  -1-
     8:20-cv-00309-JFB-CRZ Doc # 1 Filed: 08/04/20 Page 2 of 5 - Page ID # 2


carcinogens in the operation of the railroads themselves.

       5.      From March 26, 1995 to July 7, 2016, Plaintiff was employed by the Union

Pacific, or its predecessor in interest, as a brakeman, switchman, conductor and engineer, who

was acting in the course and scope of his employment with Defendant and was engaged in the

furtherance of interstate commerce within the meaning of said Act.

       6.      During the course and scope of his career with the Defendant railroad and while

working in the Defendant’s yards, buildings, locomotives and along its right of ways, including

but not limited to Grand Junction, Colorado, the Plaintiff was exposed to various toxic

substances and carcinogens including but not limited to diesel fuel/fumes/exhaust/benzene,

creosote, herbicides and asbestos dust and fibers.

       7.      Specifically, while riding in locomotives, Plaintiff was exposed to diesel

fuel/exhaust and benzene from locomotive exhaust; asbestos dust from brake shoe and;

herbicides from “spray trains”. While walking on the rights-of-way inspecting cars, tying on and

releasing freight car brakes, cutting and coupling cars and lacing air hoses, Plaintiff was exposed

to creosote vapors.

        8.     Plaintiff’s exposure to the above referenced toxic substances and known

carcinogens, whether by touch, inhalation or consumption, in whole or in part, caused or

contributed to his development of kidney cancer.

       9.      Plaintiff’s exposure was cumulative and occurred at different and variable

exposure levels over the course of his career depending on his work location.

       10.     The Plaintiff’s cancer is the result of the negligence of the Defendant railroad in

that it utilized known cancer-causing materials in its operation, which the Defendant knew, or in

the ordinary exercise of ordinary care should have known, were deleterious, poisonous, toxic and

highly harmful to its employees’ health.

                                               -2-
8:20-cv-00309-JFB-CRZ Doc # 1 Filed: 08/04/20 Page 3 of 5 - Page ID # 3


 11.   Defendant’s negligence consisted of:

       (a)    Failing to use ordinary care and caution to provide the
              Plaintiff with a reasonably safe place in which to work
              as required by the FELA;

       (b)    Failing to take any effective action to reduce, modify
              or eliminate certain job duties, equipment or practices
              so as to minimize or eliminate the Plaintiff’s exposure
              to toxic materials and carcinogens;

       (c)    Failing to test railroad facilities, equipment, yards,
              buildings, and right of ways for the presence of
              toxic materials and carcinogens;

       (d)    Failing to engage in follow up monitoring of its
              facilities, equipment, yards, building, and right of ways
              for the presence of toxic materials and carcinogens;

       (e)    Failing to properly remediate known toxic materials
              and carcinogens from its facilities, equipment,
              yards, building, and right of ways

       (f)    Failing to periodically test employees such as the
              Plaintiff for physical effects of exposure to toxic
              materials and carcinogens and failing to take
              appropriate action, including advising the Plaintiff
              as to the test results;

       (g)    Failing to warn the Plaintiff of the risk of
              contracting cancer or other diseases as a result of
              exposure to known carcinogens;

       (h)    Failing to make reasonable efforts to inspect or
              monitor the levels/amounts of exposure, of the
              Plaintiff, to carcinogens;

       (i)    Failing to provide the Plaintiff with the knowledge
              as to what would be reasonably safe and sufficient
              wearing apparel and proper protective equipment to
              protect him from being poisoned and injured by
              exposure to carcinogens;

       (j)    Failing to provide locomotives with adequate and/or
              functional ventilation that should have filtered the air
              for toxins and carcinogens;


                                       -3-
     8:20-cv-00309-JFB-CRZ Doc # 1 Filed: 08/04/20 Page 4 of 5 - Page ID # 4


                 (k)     Failing to utilize low emissions fuel such as bio-
                         diesel for its locomotives; and

                 (l)     Failing to provide the Plaintiff with protective
                         equipment designed to protect him from exposure to
                         toxic materials and carcinogens.

       12.       The Locomotive Inspection Act, 49 USC § 20701 requires that locomotives are in

proper condition and safe to operate without unnecessary danger of personal injury.

       13.       Instantly, the Defendant failed to provide the Plaintiff with locomotives that had

proper and adequate ventilation and/or air filtration systems, the failure of which allowed diesel

fumes, dust, fibers and toxins to accumulate and, subsequently, be inhaled by the Plaintiff.

       14.       Generally, the railroad was in violation of 49 CFR § 229.7 which prohibits

railroads from using any locomotive that “is not in proper condition or safe to operate without

unnecessary peril to life or limb” and 49 CFR § 229.45 which states, in part, that “all systems

and components on a locomotive shall be free of conditions that endanger the safety of the crew,

locomotive or train”. Furthermore and more specifically, the railroad was in violation of 49 CFR

229.43(a) that states that: “Products of combustion shall be released entirely outside the cab and

other compartments. Exhaust stacks shall be of sufficient height or other means provided to

prevent entry of products of combustion into the cab or other compartments under usual

operating conditions.”

       15.       Additionally, the railroad failed to: install proper engine exhaust filters; utilize

low emissions fuel such as bio diesel and; mandate cleaner burning engines from the locomotive

manufacturers.

       16.       The aforesaid occurrences were caused in whole or in part by the negligence of

the Defendant and/or the negligence of the Defendant’s agents, servants and/or employees.

       17.       As a direct result of the negligence of the Defendant, the Plaintiff experienced and


                                                  -4-
     8:20-cv-00309-JFB-CRZ Doc # 1 Filed: 08/04/20 Page 5 of 5 - Page ID # 5


endured pain, suffering, inconvenience, irritation, annoyance; suffered emotional distress;

incurred medical expenses associated with diagnosis and treatment.

       18.     As a result of the negligence of the Defendant, Plaintiff sustained a loss of

income, benefits and future income and benefits.

       19.     Plaintiff suffers from a fear of death as a result of his cancer.

       20.     Plaintiff seeks all damages recoverable under the FELA.

       21.     Less than three (3) years before Plaintiff’s Complaint was filed he first learned

that his cancer was caused or contributed to by the negligence of the Defendant.

       WHEREFORE, the Plaintiff, Mark Mulleady, demands judgment against the Defendant,

Union Pacific Railroad Company, in a sum in excess of FIVE HUNDRED THOUSAND

DOLLARS ($500,000.00) and the costs of this action.

                                                       BERN CAPPELLI


Dated: August 4, 2020                                  BY: /s/ Shawn M. Sassaman
                                                       SHAWN M. SASSAMAN
                                                       Attorneys for Plaintiff
                                                       101 West Elm Street
                                                       Suite 215
                                                       Conshohocken, PA 19428
                                                       (610) 941-4444
                                                       (610) 941-9880 fax




                                                -5-
